Case 2:18-cv-14371-RLR Document 43 Entered on FLSD Docket 08/07/2019 Page 1 of 2



  Frank Novak
  2 Sheep Hill Rd.
  Boonton, NJ 07005
                                                                                                 AUG O7 2019
                                                                                                  ANGELA E. NOBLE
                                                                                                  CLERK U.S. DIST. CT.
  August 2, 2019                                                                               S. D. OF FLA. - FT. PIERCE


  Subject: Settlement in Berman v General Motors, LLC Case No. 2:18-cv-14371




  Sirs,




  As per the solicitation I received on this action I'm not opting out but I don't think the settlement covers

  the full cost. I had the work done to fix the issue on my Equinox in August of 2017, seven years after I

  got the car. When it was recalled at that time they wouldn't fix it and had to monitor it for a month.

  Once they agreed it was a problem they performed the correction.


  However I believe there are other costs that they should be liable for as well. When I had the work done

  I was also told Manifold had a crack and needed to be replaced, which cost me $308.76. In my opinion

  this was a secondary problem manifested by the issues of this case. I believe seven years of excess ware

  due the piston issue lead to this and should also be covered. From the time of purchase to the recall I

  had to but in extra oil into the engine and this was another undue cost (estimated 1- 2 quarters per

  month). The other cost that they should be considered that do to this issue the engine also

  underperforming leading to poor miles per gallon which added to my fuel cost.


  Based on the item noted above and I'm sure there are others being the issue is critical to the engine's

  performance I would want the settlement to be adjusted to cove these items.




  Sincerely,


  ~~~
  Frank Novak
                         (
Case 2:18-cv-14371-RLR Document
                         l      43 Entered on FLSD Docket 08/07/2019 Page 2 of 2




                                                                         l
                                                                          i
                                                                          I




                                                 ~
                                          0           ~
                                                 "\
                                          ,,
                                          ~
                                           '-
                                                 ()
                                                 <,
                                                      0
                                                      C:

                                                      ~\
                                           ~·

                                                 t
                                           '
                                           ~
                                          'i-
                                                 ~
                                                 ~
                                          ,,
                                           \"f
                                          ~
                                          Ci
                                          ~
                                 --·      ~
                               --·
                              --
